NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for priority to PCT/EP2018/051630 filed 24 January 2018 and Applicant’s claim for foreign priority to GB 1701222 filed 25 January 2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 155.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 February 2022 has been considered by the examiner.

Response to Amendment
	New claim 21 has been added.
	Claims 1-2, 4, 6-7, 10-13, 15, and 20-21, as amended, are allowed. See below.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose all of the structural and functional limitations, further in view of the exercise devices being on separate faces of the substantially cube-shaped frame.


Agyagos teaches an exercise system (multiple exercising apparatus) for allowing multiple exercise movements, the exercise system comprising: a substantially cube-shaped frame comprising a plurality of sides (see Fig. 1), the cube-shaped frame being rotatable to at least two sides of the plurality of sides of the cube- shaped frame that are used for exercise; (Fig. 1 shows a right side and a left side of the frame. The multiple exercising apparatus of Agyagos is capable of being rotated around a middle axis such that the right side or left side of the frame are in front of the user.) such that the at least two sides of the cube-shaped frame are configured to be used for exercise upon rotation of the cube-shaped frame to the respective sides, the plurality of sides comprising at least two faces; and at least two exercise devices respectively provided on the at least two sides of the cube-shaped frame that are used for exercise, the at least two exercise devices being configured such that the exercise movements are able to be performed using the at least two exercise devices on the at least two sides of the cube-shaped frame, one of the at least two exercise devices being a twist board (circular turning disks 10) for twist exercise movements provided on one of the at least two faces of the cube-shaped frame.
Agyagos fails to teach another one of the at least two exercise devices that is different from the twist board being a stepper for step exercise movements and provided on at least another face of the at least two faces of the cube-shaped frame.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784